Exhibit 10.26

THIRD AMENDMENT TO EMPLOYMENT CONTRACT

This THIRD AMENDMENT is made as of the 23rd day of January, 2007 (the “Effective
Date”), between H. SHANE HAMMOND (hereinafter referred to as “Employee”) and
TRX, INC., a Georgia corporation (hereinafter referred to as the “Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of December 1,2003, as amended on April 28, 2005
and November 29,2006 (the “Employment Contract”); and

WHEREAS, the RESX Technologies business is comprised of certain assets and
obligations of TRX Technology Services, L.P. and TRX, Inc.; and

WHEREAS, Employee and the Company desire to further amend certain terms and
provisions of the Employment Contract.

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

 

  1. Section 1 of the Employment Contract is further amended by deleting the
second paragraph and replacing it with the following:

Duties and Responsibilities. Employee shall be employed as Executive Vice
President of TRX, Inc., and President, RESX Technologies, reporting directly to
the President of the Company. As Executive Vice President of TRX, Inc., Employee
shall have day-to-day responsibilities related to the RESX Technologies
business, in addition to any specific duties and responsibilities as assigned to
him by the President of the Company. In addition, during the Term of this
Employment Contract, Employee shall be responsible for preparing and submitting
to the Company at least ninety (90) days prior to the end of the Company’s
calendar year an annual budget and business plan for the upcoming calendar year.
Said annual budget and business plan either shall be approved as submitted, or
modified, revised, or amended by the Company and delivered to Employee as the
annual budget and business plan during the applicable calendar year. Employee
agrees that he will not take any action inconsistent with the annual budget or
business plan, as approved by the Company. It is expressly understood and
agreed, however, that all actions, responsibilities, and authority of Employee
are, at all times, subject to the power and authority of the Company and its
President to direct, review, alter, amend and modify such actions,
responsibilities, and authority.

 

  2. Except as specifically amended herein, the Employment Contract as
previously amended shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.

 

EMPLOYEE: /s/ H. Shane Hammond H. Shane Hammond COMPANY: TRX, INC. /s/ Norwood
H. Davis, III Norwood H. Davis, III President & CEO